DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, 11, and 25-28 with an earliest effective filing date of 6/6/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuko (U.S. Publication No. 2015/0019345 published on 1/15/15) in view of Wang et al. (U.S. Publication No. 2019/0163985 provisionally filed on 10/13/17).
	With respect to claim 1, the Masuko reference teaches an information sending method, comprising: 
searching for historical access information of at least one online user matching the attribute of the offline user (the system searches for an appropriate size product for the user based on past purchases of users with similar physical characteristics [paragraphs 143-145]); and 
determining at least one object recommended to the offline user according to the historical access information of each of the at least one online user, and sending information of the at least one object to the offline user (the recommended product and size is presented to the user [paragraphs 146-147]).
The Masuko reference does not explicitly recite analyzing video data of an offline user to determine an attribute of the offline user. The Wang reference teaches analyzing video data of an offline user to determine an attribute of the offline user (when a customer walks into the store, the store’s image streams are analyzed to determine various characteristics of the customer [paragraph 46]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Masuko with the customer image analysis of Wang. Such a modification would have made the system more desirable to users by enabling better recommendations.
	With respect to claim 8, the Masuko and Wang references teach all of the limitations of claim 1 as described above. In addition, the Masuko reference teaches selecting at least one object associated with the attribute of the offline user (the system searches for an appropriate size product for the user based on past purchases of users with similar physical characteristics [paragraphs 143-145]), and recommending the at least one object to the offline user (the recommended product and size is presented to the user [paragraphs 146-147]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Masuko with the customer image analysis of Wang. Such a modification would have made the system more desirable to users by enabling better recommendations.
	With respect to claim 11, the Masuko and Wang references teach all of the limitations of claim 1 as described above. Additionally, the Masuko reference teaches sending at least one of the attribute of the offline user or the at least one object recommended to the offline user to a display device for display (recommendations are send to a user terminal [paragraphs 60, 145, & 146]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Masuko with the customer image analysis of Wang. Such a modification would have made the system more desirable to users by enabling better recommendations.
	With respect to claim 25, the limitations of claim 25 are merely the information sending apparatus embodiment of claim 1 and claim 25 recites no further significant limitations therein. Therefore, the limitation of claim 25 are rejected in the analysis of claim 1 and claim 25 is likewise rejected on the same basis.
	With respect to claim 26, the limitations of claim 26 are merely the information sending non-transitory computer-readable storage medium embodiment of claim 1 and claim 26 recites no further significant limitations therein. Therefore, the limitation of claim 26 are rejected in the analysis of claim 1 and claim 26 is likewise rejected on the same basis.
	With respect to claim 27, the Masuko and Wang references teach all of the limitations of claim 25 as described above. In addition, they teach a camera configured to acquire the video data of the offline user and input the video data into the information sending apparatus (when a customer walks into the store, the store’s image streams are analyzed to determine various characteristics of the customer [Wang paragraph 46]) and a display device configured to receive at least one of the attribute of the offline user or the at least one object recommended to the offline user outputted by the information sending apparatus, and display it to the offline user (recommendations are send to a user terminal [Masuko paragraphs 60, 145, & 146]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Masuko with the customer image analysis of Wang. Such a modification would have made the system more desirable to users by enabling better recommendations.
	With respect to claim 28, the Masuko and Wang references teach all of the limitations of claim 27 as described above. In addition, the Masuko reference teaches an online data storage device configured to store attributes and historical access information of online users (Information Provision Server 10 [Figures 2 and 18]), and provide an interface to the information sending apparatus, so that the information sending apparatus searches for the historical access information of at least one online user matching the attribute of the offline user (recommendations are send to a user terminal [paragraphs 60, 145, & 146]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Masuko with the customer image analysis of Wang. Such a modification would have made the system more desirable to users by enabling better recommendations.

Allowable Subject Matter
Claims 2-7, 9, 10, 12, and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153